United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2577
                     ___________________________

                               Debra Perzynski,

                    lllllllllllllllllllll Plaintiff - Appellant,

                                        v.

         Cerro Gordo County, Iowa; Kenneth Kline; Heather Mathre,

                  lllllllllllllllllllll Defendants - Appellees.
                                   ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Ft. Dodge
                               ____________

                          Submitted: March 5, 2014
                           Filed: March 10, 2014
                               [Unpublished]
                               ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Debra Perzynski appeals the district court’s1 adverse grant of summary
judgment in her civil action against her former employer and two individuals,
Kenneth Kline and Heather Mathre. On appeal, she challenges the district court’s
decision with respect to her 42 U.S.C. § 1983 claim based on her allegations that
Mathre and Kline falsely accused her of wrongdoing, which resulted in an unfounded
criminal charge that was later dismissed.2 Upon careful de novo review, see Scheeler
v. City of St. Cloud, Minn., 402 F.3d 826, 830 (8th Cir. 2005) (standard of review),
we agree with the district court’s reasoning and conclusions, and find no basis for
reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Leonard T. Strand, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
         The remaining claims asserted in Perzynski’s complaint have not been
meaningfully argued on appeal, and we do not consider claims that were not properly
asserted in the district court. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004) (claim not meaningfully argued in opening brief is waived); see also
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (claims may not be advanced for
first time on appeal).

                                        -2-